Van Brunt, P. J.:
This action was brought for an injunction and to recover damages claimed to be caused by the defendant encroaching upon the street, which encroachment interfered with light, air. and access to certain premises belonging to the plaintiff. In that action a Us pendens has been filed against the defendant’s land adjoining the street where these obstructions exist. The land described in the notice of Us pendens is in no manner affected by the suit and it is perfectly *107clear that it is an abuse of the process of the court to allow such a lis pendens to remain upon its files.
The.motion to cancel the same should have been granted and the order appealed from must be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Patterson, O’Brien, Ingraham and McLaughlin, JJ.,-concurred.
Order reversed, with ten dollars costs and disbursements, and-motion granted, with ten dollars costs. -